Citation Nr: 0534756	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
variously diagnosed.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel




INTRODUCTION

The veteran had active service from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A May 2002 rating decision granted an 
increased rating for the cold injury residuals, denied TDIU, 
and denied service connection for a stomach disorder and 
other disabilities.  The veteran only appealed the decision 
on TDIU and the stomach disorder, and he perfected the 
appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a stomach disorder, variously diagnosed, is not related 
to an in-service disease or injury.

3.  The veteran is service connected for cold injury 
residuals of both feet, evaluated at 30 percent disabling for 
each foot; and status post-appendectomy, evaluated as 
noncompensable.  His overall combined disability rating is 60 
percent.

4.  The record reflects that the veteran has multiple 
nonservice-connected disabilities which result in significant 
occupational impairment, including a left wrist disorder, 
back disorder, bilateral hearing loss, type II diabetes 
mellitus, situational anxiety reaction, and a heart disorder, 
status post-stent.

5.  The record does not reflect that the veteran is unable to 
obtain or maintain substantially gainful employment due 
solely to his service-connected disabilities.




CONCLUSIONS OF LAW

1.  A stomach disorder, variously diagnosed, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 3.340, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters of February 2002 and April 2005, the 
RO provided notice to the veteran regarding his claims for 
service connection and for TDIU.  The letters informed him 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertained to the 
claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well the July 2002 Statement of the Case 
(SOC), and Supplemental Statements of the Case (SSOC) of June 
2003, January 2004, January 2005, and August 2005.  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, Social Security records, 
and post-service medical records and examination reports.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Service Connection Claim

Relevant law and regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and peptic ulcers become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2005).  

Factual background

In his January 2002 claim for service connection, the veteran 
related that he started experiencing gastrointestinal 
problems six months after entering active service, and that 
he still experienced stomach problems to date.

The service medical records reflect that, in September 1962, 
the veteran presented with complaints of abdominal cramps, 
with diarrhea and vomiting.  He described the location of his 
symptoms as the generalized lower abdomen.  Physical 
examination was negative for guarding or tenderness.  Rectal 
examination showed it was negative for tenderness and was 
full of stool.  The diagnosis was constipation, and he was 
prescribed Ducolon suppositories.  In September 1963, the 
veteran complained of pain in his right groin with heavy 
lifting.  Physical examination revealed no epididymal 
tenderness and no impulse on cough.  An October 1963 entry 
reflects that the veteran reported he had been nauseated, 
vomiting, and feeling weak.  He had a flu shot the day prior.  
Physical examination of the abdomen revealed generalized 
tenderness and no masses.  The impression was 
gastroenteritis.  He returned the next day and related that 
he continued to have a burning sensation in his abdomen.  
Physical examination again revealed abdominal tenderness.  
The urinalysis was negative.  He was prescribed charcoal 
tablets for ingestion after meals for epigastric distress.  
In late October 1963, he again presented with complaints of 
nausea, sore throat, and some cough.  Examination revealed 
some generalized tenderness of the abdomen, but the diagnosis 
was an upper respiratory infection.  In May 1964, the veteran 
presented with complaints of three loose stools that morning, 
cramping, nausea, but no vomiting.  Physical examination 
revealed generalized abdominal tenderness and increased bowel 
sounds.  His prostate was enlarged and tender.  The 
impression was gastroenteritis and prostatitis.

The May 1965 Report Of Medical History For Separation 
reflects that the veteran did not list any history of stomach 
or intestinal trouble, and he stated he was in good health.  
The May 1965 Report Of Medical Examination For Separation 
reflects that the veteran's abdomen and viscera were assessed 
as normal.  The only abnormality noted was the scar from the 
veteran's appendectomy.  A January 1977 VA examination noted 
a normal digestive system.

An October 2001 VA endoscopy consult revealed sigmoid 
diverticulosis and few scattered right-sided diverticula, 
tortuosity of the left colon, and three colon polyps.  
Pathology examination showed all samples to be benign.  The 
May 2002 rating decision determined that the evidence did not 
show any on-going stomach symptomatology after the veteran's 
separation from service and denied the claim.  Service 
connection was granted for the appendectomy scar with a 
noncompensable evaluation.

In his June 2002 Notice of Disagreement, the veteran related 
that he had received treatment for his stomach from VA for 
over 30 years, and he had been prescribed medication for his 
symptoms.

The RO received additional treatment records in September 
2002.  Records of one of the veteran's private providers 
reflect a January 1967 entry of acute nervous stomach.  A 
July 1968 entry reflects an entry of "more indigestion than 
anything else."  The medication prescribed in those two 
entries is illegibly written.  An April 1969 entry reflects 
an entry of gastroenteritis and that Lomotil was prescribed.  
He was seen in July 1969 for a nervous stomach.  A March 1986 
VA upper gastrointestinal series showed the esophagus and 
esophageal gastric junction as normal.  No acute ulceration 
was seen.

In a March 2004 statement, the veteran related that he was 
treated by another private provider for approximately 10 
years, but the provider died, and the provider's wife 
destroyed all of his records.

The August 2004 VA stomach examination report reflects that 
the examiner reviewed the claims file as part of the 
examination.  The veteran related that his stomach symptoms, 
a burning sensation and stinging, started in basic training.  
He had an appendectomy in 1962.  The veteran reported 
occasional melena and nausea, but denied vomiting and 
hematemesis.  The examiner noted the positive diagnosis for 
diverticulosis and that the veteran was on several 
medications for his various conditions.  The examiner noted 
that there was no circulatory problems after meals and no 
hypoglycemic reactions.  The veteran related that he 
sometimes got nauseated after he ate, and he had diarrhea 
four times a day.  He would have diarrhea for two days and 
then, after two weeks, again for two days.  He was 
constipated and had distention on occasion, and he denied 
colic.  

The examiner noted the absence of anemia, and that the pain 
the veteran described was in the epigastrium.  Physical 
examination revealed normal bowel sounds and tenderness in 
all quadrants of the abdomen, with no rebound tenderness.  
Rectal examination revealed no masses or evidence of any 
bleeding.  The examiner noted an August 2004 upper 
gastrointestinal series which was completely normal, with no 
evidence of gastroesophageal disease or any other problems 
with the esophagus, the stomach, or the duodenum, and no 
evidence of a hiatal hernia.  The diagnoses included a normal 
stomach, duodenum, esophagus, as noted on the upper GI 
series, and that the veteran had no gastroesophageal disease 
or hiatal hernia.  Also noted was the prior diagnosis of 
diverticulosis, no evidence of bleeding.

Pursuant to an RO request, the examiner provided a January 
2005 addendum, wherein he observed that the 2004 normal upper 
gastrointestinal series was evidence that the gastroenteritis 
noted in the service medical records was fully resolved, that 
he has no current stomach disorders, and that the 
diverticulosis represented a new problem unrelated to any 
medical condition noted during active service.

Analysis

The physical examination at separation revealed no evidence 
of on-going stomach pathology, which is competent evidence 
that the episodes noted in the service medical records were 
acute and transitory events which resolved completely.  The 
earliest evidence of post-service treatment was January 1967, 
some two years after his separation from active service, and 
the private provider assessed that it was an acute episode.  
There is no diagnosis or findings of an ulcer manifested to a 
degree of 10 percent within the year following discharge from 
service.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board has considered the reasonable doubt doctrine and, 
in light of the evidence of record and the results of the 
2004 examination, finds that the competent evidence of record 
preponderates against the claim for service connection.  
38 C.F.R. §§ 3.102, 3.303, 3307, 3.309.
 
TDIU

Relevant law and regulation

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Disability of one 
or both lower extremities is considered as one disability for 
the purposes of this section.  38 C.F.R. §§ 3.340, 4.16(a).  
Consideration may not be given to a veteran's age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  In other words, the Board must determine if 
there are circumstances apart from the veteran's nonservice-
connected disabilities and his advanced age, that places him 
in a different position than other veterans with a 60 percent 
combined disability rating.  Van Hoose, 4 Vet. App. at 363.



Factual background

The July 1998 VA arteries examination report reflects that 
the veteran was a supervisor at Wynn Dixie stores.  He 
informed the examiner that he had not missed any time from 
work because of his feet, as he mainly drove around to 
different work sites, and he worked an eight-hour day and 
five-day week.    

The May 2001 examination report reflects that X-rays of the 
veteran's feet were normal.  The veteran related that the 
pain in his feet sometimes awakened him at night and with 
prolonged walking.  The examiner found no evidence of 
Raynaud's syndrome, and noted that the veteran could not walk 
on his toes due to tenderness of his great toe.  The 
diagnosis was status post-cold injury to feet bilaterally 
with numbness, pain, and stinging, left worse than right.  

A July 2001 report of the veteran's private provider reflects 
that the veteran was diagnosed with cardiomyopathy and 
coronary artery disease.  In June 2001, the veteran was 
hospitalized for cardiac catheterization and successful 
stenting of a 90 percent proximal right coronary artery 
lesion.  The provider opined that it was not in the veteran's 
best interest to return to the type work which the veteran 
described to him.

A December 2001 examination report reflects that the veteran 
was examined in connection with his application for benefits 
administered by the Social Security Administration (SSA).  
The veteran reported cardiac disease, neuritis related to his 
cold injury residuals, backaches, and a great deal of anxiety 
and tension.  After conducting the examination, the examiner 
opined that the veteran's major disability was his coronary 
artery disease, with persistent angina brought on by effort 
such as a walking a flight of stairs.  He noted the veteran's 
cold injury residuals but also noted the deep tendon reflexes 
were normal and strength was equal in both feet, although 
slightly diminished on the right.  Diabetes mellitus was also 
noted.  The examiner assessed that the veteran could not be 
expected to stand or walk more than an hour due to his 
angina, and could not lift more than 5 pounds on a frequent 
basis. The number of hours the veteran could sit in an eight-
hour work day, as shown by the examination, was unlimited.  
The assessment for SSA benefits was that the veteran did not 
appear capable of performing more than sedentary work. 
  
The veteran's April 2005 VA Form 21-8940 reflects that he was 
last employed at Wynn Dixie, Inc., as a maintenance 
supervisor, and he last worked in June 2000.  He asserted 
that he stopped working because both feet hurt from frostbite 
and because of his nerves.  It also reflects that he has a 
General Equivalency Diploma.  A May 2001 VA health education 
assessment reflects that the veteran had one year of 
vocational education.

A VA Form 21-4192 prepared by the veteran's employer in July 
2005, and received by the RO in August 2005, reflects that 
the veteran was employed at Wynn Dixie from April 1972 to 
June 2000 as a district maintenance supervisor.  The form 
reflects that the veteran lost 87 days due to disability 
during the prior year, and that his employment ended because 
he took early retirement because of his health.  The form 
does not reflect the specific disability which caused the 
veteran to lose 87 days or to retire.

Analysis

In the instant case, upon review of all of the evidence of 
record, the Board finds that the veteran does not meet or 
nearly approximate the criteria for a TDIU rating.  
Initially, the Board notes that the May 2002 rating decision 
increased his rating for the cold injury residuals to 30 
percent for each foot, which is the maximum rating for that 
disability.  38 C.F.R. § 4.104, Diagnostic Code 7122.  The 
veteran's asymptomatic appendectomy scar is rated as 
noncompensable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board notes that the veteran satisfies the schedular 
requirements for consideration of a TDIU rating in that his 
cold residuals qualify as one service-connected disability 
evaluated as 60 percent disabling.  38 C.F.R. §§ 3.340, 
4.16(a).  Therefore, the Board must now determine whether his 
service-connected disabilities preclude him from obtaining 
and/or maintaining substantially gainful employment.

In evaluating the veteran's claim, the Board notes that the 
Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose, supra.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

While the veteran informed the examiner at the last VA 
examination that he had pain upon prolonged walking, the 
competent evidence of record does not show that he is 
unemployable due to his service-connected cold injury 
residuals and appendectomy scar.  The 1998 examination report 
reflects that his feet had not caused him to lose any time 
from work.  There is no evidence of that state of affairs 
having ceased to be the case.  In fact, the May 2001 
examination noted a normal gait, no weakness or atrophy of 
the feet, no apparent stiffness or definite pain, and normal 
range of motion.  

In light of the fact that there are significant differences 
in the definition of disability under the SSA and VA systems, 
SSA determinations are not binding on VA.  Holland v. Brown, 
6 Vet. App. 443, 448 (1994).  In this case, however, there is 
no real conflict between the SSA and Board findings.  The 
report of the examiner for SSA benefits clearly reflects that 
the veteran's cold injury disability was assessed, but that 
it was the veteran's heart disability which supported the 
award of SSA benefits.  The SSA evidence indicated that the 
physical limitations were the result of his heart, and not 
musculoskeletal problems such as the back or feet.  

The Board finds that the preponderance of the evidence fails 
to establish that the veteran's service-connected conditions 
render him unable to obtain or retain substantially gainful 
employment consistent with his education and past work 
experience.  The evidence clearly establishes that the 
veteran's nonservice-connected disabilities have a 
significant impact on his ability to obtain and/or maintain 
substantially gainful employment, especially his nonservice-
connected heart disability.  

Therefore, the preponderance of the evidence is against the 
claim and it must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361.


ORDER

Entitlement to service connection for a stomach condition, 
variously diagnosed, is denied.

Entitlement to TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


